DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 12/20/21.
	Applicant’s amendment to claim 1 is acknowledged.
	Applicant’s cancellation of claim 17 is acknowledged.
	Claims 1-16 are pending and claims 5 and 7-10 are withdrawn.
Claims 1-4, 6 and 11-16 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iguchi et al., US Publication No. 2019/0035770 A1.

In a first interpretation-

Iguchi anticipates:
1. An electronic component package comprising (see figs. 1-2):
	an outer edge that includes a first side (e.g. left vertical side along OT1) and a second side adjacent to each other (e.g. bottom horizontal side along OT2); 
	a first electronic component chip (C1); 
	a second electronic component chip (C2) provided at a distance from the first electronic component chip and electrically insulated (70 is insulating) from the first electronic component chip in the electronic component package; 
	one or more first terminals (OT1) disposed along the first side; 
	one or more second terminals (OT2, OT3, OT6, OT5) disposed along the second side; and 
	one or more first conductors (61a/71a/61c) that couple the one or more first terminals (OT1) to the first electronic component chip (C1), with the one or more first terminals (OT1) being uncoupled to the second electronic component chip (C2),
para. [0001] – [0128], figs. 1-17.

2. The electronic component package according to claim 1, further comprising one or more second conductors (61b/71c/61e) that couple the one or more second terminals (e.g. OT3) to the first electronic component chip (C1), with the one or more second terminals (e.g. OT3) being uncoupled to the second electronic component chip (C2), fig. 1.

3. The electronic component package according to claim 1, further comprising a substrate (80) having a first main surface and a second main surface opposite to the first main surface, wherein 
	the first electronic component chip (C1) and the second electronic component chip (C2) are both provided on the first main surface. fig. 2.

11. The electronic component package according to claim 1, wherein the first electronic component chip and the second electronic component chip are of substantially a same type, para. [0029]. [0056].

16. The electronic component package according to claim 1, further comprising a mold (41+81) covering all or a part of the first electronic component chip (C1) and all or a part of the second electronic component chip (C2), wherein 
	a portion of the mold (41+81) is included in each of all or a part of the first side and all or a part of the second side, figs. 1-2.


1, 3, 4, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Iguchi et al., US Publication No. 2019/0035770 A1.

In a second interpretation-

Iguchi anticipates:
1. An electronic component package comprising (see figs. 1-2):
	an outer edge that includes a first side (e.g. bottom horizontal side along OT2) and a second side adjacent to each other (e.g. left vertical side along OT1); 
	a first electronic component chip (C1); 
	a second electronic component chip (C2) provided at a distance from the first electronic component chip and electrically insulated (70 is insulating) from the first electronic component chip in the electronic component package; 
	one or more first terminals (OT2, OT3, OT6, OT5) disposed along the first side; 
	one or more second terminals (OT1) disposed along the second side; and 
	one or more first conductors (61d) that couple the one or more first terminals (OT2) to the first electronic component chip (C1), with the one or more first terminals (OT2) being uncoupled to the second electronic component chip (C2),
	wherein the first terminals (OT1) and the second terminals (OT2, OT3, OT6, OT5) are exposed on the outer edge.  See Iguchi at para. [0001] – [0128], figs. 1-17.

3. The electronic component package according to claim 1, further comprising a substrate (80) having a first main surface and a second main surface opposite to the first main surface, wherein 
	the first electronic component chip (C1) and the second electronic component chip (C2) are both provided on the first main surface. fig. 2.

4. The electronic component package according to claim 3, wherein the outer edge has a substantially rectangular shape in a plan view (e.g. rectangular shape in fig. 1), with the first side (e.g. bottom horizontal side along OT2) and the second side (e.g. left vertical side along OT1) being substantially orthogonal to each other, and 
	the first electronic component chip (C1) and the second electronic component chip (C2) are adjacent to each other in a first direction along the first side (e.g. bottom horizontal side along OT2), and each extend in a second direction along the second side, (e.g. left vertical side along OT1), fig. 2

11. The electronic component package according to claim 1, wherein the first electronic component chip and the second electronic component chip are of substantially a same type, para. [0029]. [0056].

16. The electronic component package according to claim 1, further comprising a mold (41+81) covering all or a part of the first electronic component chip (C1) and all or a part of the second electronic component chip (C2), wherein 
	a portion of the mold (41+81) is included in each of all or a part of the first side and all or a part of the second side, figs. 1-2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 6 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, as applied to claim 1 above, and further in view of Misumi et al., US Patent No. 2009/0085179 A1 (of record).

Following the first interpretation above-

Iguchi teaches all the limitations of claim 1 above, and further teaches (see fig. 1):
6. The electronic component package according to claim 4, further comprising one or more third terminals, …one or more third conductors…, wherein 
	the outer edge further includes a third side (e.g. right vertical side along OT4) opposed to the first side (e.g. left vertical side along OT1), and a fourth side (e.g. top horizontal side) opposed to the second side (e.g. bottom horizontal side along OT2),
	the one or more third terminals (OT4) are disposed along the third side, 
	the one or more third terminals (OT4) are coupled to the second electronic component (C2) chip by the one or more third conductors (61f/71d/61h) while being uncoupled to the first electronic component chip (C1), and…

	Iguchi teaches terminals on three sides of the package.
	Iguchi does not expressly teach terminals on four side of the package or specifically, 	“one or more fourth terminals… the one or more fourth terminals are disposed along the fourth side… the one or more fourth terminals are coupled to the second electronic component chip by the one or more fourth conductors while being uncoupled to the first electronic component chip”.
conventional package has terminals on all four sides.  Specifically, Mitsumi teaches:	(see fig. 9)  “the outer edge further includes a third side (e.g. bottom side in fig. 9) opposed to the first side (e.g. top side in fig. 9), and a fourth side (e.g. left side in fig. 9) opposed to the second side (e.g. right side  in fig. 9), 
	the one or more fourth terminals (15 on left side) are disposed along the fourth side, 
	the one or more fourth terminals (15 on left side) are coupled to the second electronic component chip (16) by the one or more fourth conductors (20) while being uncoupled to the first electronic component chip (17), para. [0002] - [0004].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Iguchi with the teachings of Misumi a conventional package has terminals on all four sides.  See Mitsumi at para. [0004].


Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi, as applied to claim 1 above, in view of Holm et al., US Publication No. 2016/0204089 A1 (of record).

Regarding claims 12-15:
Iguchi teaches all the limitations of claim 1 above, but does not expressly teach:
wherein the first electronic component chip includes a first application-specific integrated circuit and a first sensor; 
	wherein the second electronic component chip includes a second application-specific integrated circuit and a second sensor;
	wherein the first sensor comprises a magnetic sensor;


In an analogous art, Holms, in fig. 1, teaches an electronic component chip (20) includes an application-specific integrated circuit (36, CMOS) and a first sensor (32, magnetometer); wherein the first sensor comprises a magnetic sensor.  See Holms at para. [0014], [0016] – [0022] 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Iguchi with the teachings of Holms to form the first and second electronic chips to include application-specific integrated circuits and magnetic sensors because “Electronic compasses, containing a three-axis magnetometer for sensing magnetic fields, are becoming increasingly standard equipment in devices, such as smartphones, tablets, and the like. Many of these magnetometers include one or more Hall effect magnetic field sensors integrated into the silicon of the application specific integrated circuit (ASIC).”  See Holms at para. [0014].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
9 March 2022